DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/985865 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Application ‘865 includes (among other limitations) at least all the limitations recited in claim 1 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to because of the following: 
At least Figure 4 is misleading because the claims (and disclosure) require a difference in highlight and throat radii (Rh - Rt) to be much larger than (2 to 3 times) the lip length (axial distance) between the highlight point (A in Fig 4) and the throat point (B in Fig 4). However, Fig 4 depicts the lip length being far greater than the difference in highlight and throat radii. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the recitation “from about 0.1 degrees to about 12 degrees” renders the claim indefinite because it is unclear what the metes and bounds of the range are. That is, the Specification does not define the limits of the term “about” and it is unclear if the range includes, e.g., 0.09 degrees, 0.05 degrees, 12.5 degrees, 13 degrees and/or 15 degrees. 
Dependent claims 2-15 are also rejected for depending on rejected claim 1 above. 
Regarding claims 2 and 4, similar recitations of “about” with numerical ranges render the claims indefinite for the same reason as above. 
Dependent claims 3 and 5-9 are also rejected for depending on rejected claims 2 and 4 above.
Regarding claim 2,  the recitations of highlight and throat radii renders the claim indefinite because it is unclear according to what reference the radii are being measured. For example, the radii may refer to a radius of curvature (e.g. convexity, concavity) of the highlight and throat, or the radii may refer to a distance of each from the longitudinal centerline. 
Dependent claims 3-9 are also rejected for depending on rejected claim 2 above.
Regarding Claim 11, the recitation(s) “the highlight” renders the claim indefinite because it lacks antecedent basis in the claims and it is unclear whether Applicant meant to firstly introduce a highlight here, or whether Applicant meant for claim 11 to depend from a different claim (e.g., claim 2).  
Regrading claim 13, it is unclear whether it is meant to depend from claim 1, or whether it is an independent claim that includes a nacelle having all the features as discussed in claim 1. If it is the former, proper dependent form is required. If it is the latter, all the limitations of claim 1 should be recited in claim 13 and claim 13 should be correctly written in independent form. 
Dependent Claims 14-15 are also rejected because they depend from claim 13.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 10-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mani 20050060982.
Regarding claim 1,  Mani teaches a nacelle (20) for a gas turbine engine (10), the nacelle comprising: 
a longitudinal centre line (46) along its length; and 

    PNG
    media_image1.png
    765
    1027
    media_image1.png
    Greyscale

an air intake (receiving 12) disposed at an upstream end of the nacelle (Figs 1-2, 8), the air intake comprising, in flow series, an intake lip (Fig 8 above), a throat (Fig 8 above), and a diffuser (Fig 8 above); 
wherein the diffuser comprises a diffuser angle indicative of a degree of divergence of the diffuser relative to the longitudinal centre line, and wherein the diffuser angle is from about 0.1 degrees to about 12 degrees (                        
                            
                                
                                    θ
                                
                                
                                    d
                                    i
                                    f
                                    f
                                
                            
                            =
                            
                                
                                    
                                        
                                            sin
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            11
                                            -
                                            10.6
                                        
                                        
                                            8.8
                                        
                                    
                                
                            
                            ≈
                            2
                            d
                            e
                            g
                        
                    , or                         
                            
                                
                                    θ
                                
                                
                                    d
                                    i
                                    f
                                    f
                                
                            
                            =
                            
                                
                                    
                                        
                                            sin
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            11
                                            -
                                            10.6
                                        
                                        
                                            5.5
                                        
                                    
                                
                            
                            ≈
                            4
                            d
                            e
                            g
                        
                    ; note, the exact length dimension is not clear from the figure and ranges between 5.5 to 8.8 inches, which is why the calculations yield angles of 2 to 4 degrees).
Regarding claim 2,  Mani teaches all the limitations of the claimed invention as discussed above. Mani further teaches the intake lip comprises a highlight (Fig 8 below) at a leading edge of the nacelle (Fig 8), the highlight comprising a highlight radius (11.9 in.), the throat comprising a throat radius (10.6 in.), 

    PNG
    media_image2.png
    765
    1027
    media_image2.png
    Greyscale

wherein a contraction ratio is defined as the square of a ratio between the highlight radius and the throat radius, and wherein the contraction ratio is from about 1.15 to about 1.28 (                        
                            
                                
                                    
                                        
                                            
                                                
                                                    11.9
                                                
                                                
                                                    10.6
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            ≈
                            1.26
                        
                    ).
Regarding claim 10, Mani teaches all the limitations of the claimed invention as discussed above. Mani further teaches a diffuser line is defined between the throat and the downstream end of the diffuser, and 

    PNG
    media_image3.png
    756
    1020
    media_image3.png
    Greyscale

wherein the diffuser angle is defined as an angle between the diffuser line and the longitudinal centre line (Fig 8 above).
Regarding claim 11,  Mani teaches all the limitations of the claimed invention as discussed above. Mani further teaches the intake lip further comprises an outer surface and an inner surface (Fig 8 below), 

    PNG
    media_image4.png
    756
    1020
    media_image4.png
    Greyscale

the highlight forming an annular boundary between the outer surface and the inner surface (Fig 8).
Regarding claim 13,  Mani teaches all the limitations of the claimed invention as discussed above. Mani further teaches a gas turbine engine (10) for an aircraft ([0025]), the gas turbine engine comprising the nacelle of claim 1 (Figs 1-2).
	Regarding claim 14,  Mani teaches all the limitations of the claimed invention as discussed above. Mani further teaches a fan (42) received in the nacelle (Fig 1).
	Regarding claim 15,  Mani teaches all the limitations of the claimed invention as discussed above. Mani further teaches an engine core (receiving air 28) received within the nacelle (Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani in view of Qiu 20170298954.
Regarding Claim 3, Mani teaches all the limitations of the claimed invention as discussed above. Mani further teaches the air intake comprises an intake length (11.8) defined axially along the longitudinal centre line between the leading edge of the nacelle and a downstream end of the diffuser (Fig 8), and wherein a ratio between the intake length (11.8) and the highlight radius (11.9) is about 0.99. 
	Mani further teaches the ratio (L/D) of intake length (11.8) to fan diameter (11 × 2 = 22) is about 0.54.
Mani does not teach the ratio of intake length to highlight radius is about 0.7.
However, Qiu teaches a nacelle (80) for a gas turbine engine (20), the nacelle comprising: 
a longitudinal centre line (A) along its length; and 
an air intake (82) disposed at an upstream end of the nacelle (Fig 2), the air intake comprising, in flow series, an intake lip (near 84), a throat (at 122), and a diffuser (126 from 122 to 90); 
wherein the air intake comprises an intake length (L, from 84,86 to 90) defined axially along the longitudinal centre line between the leading edge of the nacelle and a downstream end of the diffuser (Figs 2-3), and wherein a ratio (L/D) between the intake length (L) and the fan diameter (D) may be reduced from the conventional ratio of around 0.5 to a ratio between 0.2 and 0.45, by reducing the intake length ([0005-6, 0047-48]) in order to reduce weight and drag, which both degrade performance of the aircraft ([0005]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shorten the intake length (L) of Mani’s traditional L/D ratio of 0.54, to achieve and L/D of between 0.2 and 0.45 as taught by Qiu, in order to reduce weight and drag, which both degrade performance of the aircraft (Qiu, [0005-6, 0047-48]).
                
                    22
                    ×
                    0.2
                    =
                    4.4
                    ;
                    22
                    ×
                    0.45
                    =
                    9.9
                
            , for D = 22); the resulting ratio of intake length to highlight radius being between 0.37 to 0.83, which includes the claimed value of 0.7. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741